DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Daniel Holmander on 07/14/2022.

	Please amend the claims as follows:
1. (Currently amended) A high speed multi-directional 3D printer comprising:
	two opposing delta 3D printers set in an opposing configuration along a horizontal axis, each delta 3D printer comprising an extruder;
	a configured to enable both delta 3D printers to slide back and forth along the horizontal axis;
	
	a triangular comprising adhesive configured for printing on a vertical plane against gravity.

2. (Currently amended) The high speed multi-directional 3D printer of claim 1 wherein the T-slot rails

7. (Currently amended) A high speed multi-directional 3D printer comprising: 
	two opposing delta 3D printers set in an opposing configuration along a horizontal axis, each delta 3D printer comprising an extruder;
	a configured to enable both delta 3D printers to slide back and forth along the horizontal axis;
	
	a triangular comprising adhesive configured for printing on a vertical plane against gravity;
	an external micro-controller; and
	an external liquid crystal display (LCD) screen.

Reasons for Allowance
Claims 1-11 are allowed because the prior art fails to teach or suggest two opposing delta 3D printers 28, 30 set in an opposing configuration along a horizontal axis, each delta 3D printer comprising an extruder.  This is accomplished using a sliding/locking kernel substrate mount 32/34 with adhesive for printing against gravity, and frame 14 configured to enable both delta 3D printers to slide back and forth along the horizontal axis (e.g. with arms 16, 18, 20 and rails 22, 24, 26).  This is shown in Figure 1:

    PNG
    media_image1.png
    314
    812
    media_image1.png
    Greyscale

The closest prior art teaches multiple delta printers, but in vertical axis movement (US 20150140147; US 20150314527; US 20160271871; US 20160332378; US 20170144379; US 20170312980).  Although prior art teaches horizontal axis/vertical 3D printing with delta printers, yet no prior art teaches to do so with a frame configured to enable both delta 3D printers to slide back and forth along the horizontal axis in an outward configuration as in Figure 1, and a triangular locking substrate mount comprising adhesive configured for printing on a vertical plane against gravity (US20170232549).  Furthermore, US20170232549 uses a robotic arm to achieve vertical 3D printing.  Similarly, Thermwood uses a robotic/multi-axis head or a 90 degree head to print vertically (US 2018/0222124).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743